Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/271,514 filed on 8 February 2019. The response filed 18 February 2022 amends claims 1, 3, 4, 11, and 20, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Response to Arguments
 The response filed 18 February 2022 addresses the Claim objections made on the 18 August 2021 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the objection, Applicant amended the superfluous “the” in the preamble of claim 1. This amendment is found persuasive. Therefore, all of the Claim objections are hereby withdrawn.

Claim Interpretation
Claim 1
Claim 1 recites “the copy of the second user profile data associated with the second user account.” Examiner interprets this to be supported by the limitations “creating a copy of second user profile data associated with the second user” and “wherein the second user account corresponds to a second user.”

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "wherein the first user account comprises a plurality of user profiles associated with the first user account and the second user account comprises a plurality of user profiles associated with the second user account," "associating the copy of the second user profile data with the first user account based on the received first indication," and "receive, from the interface on the first user device, a modified second user profile, wherein the received modified second user profile provides an indication that the first user device modified the copy of the second user profile data," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2018/0276618 A1 to Nichani et al discloses a Job seeker’s application in a mobile app. However, Nichani fails to disclose “wherein the first user account comprises a plurality of user profiles associated with the first user account and the second user account comprises a plurality of user profiles associated with the second user account” and “receive, from the interface on the first user device, a 

The Nichani/Dangi/Meier system fails to disclose "wherein the first user account comprises a plurality of user profiles associated with the first user account and the second user account comprises a plurality of user profiles associated with the second user account," "associating the copy of the second user profile data with the first user account based on the received first indication," and "receive, from the interface on the first user device, a modified second user profile, wherein the received modified second user profile provides an indication that the first user device modified the copy of the second user profile data."


 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 11, and 20 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459